DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a first, second and a third heat transfer plate”. Since claim 1 also recites “a heat transfer plate”, “a first adjacent heat transfer plate” and “a second adjacent heat transfer plate”, it is unclear if the plates in claim 15 are different or correspond to the plates in claim 1.
Further, all further elements for “a first, second and a third heat transfer plate” including the male projections, the female recess, the first-fourth guiding sections have insufficient antecedent basis in the claim, since these elements are directed to “a heat transfer plate” in claims 1 and 2.
For examination purposes, “first heat transfer plate” is construed as –the first adjacent heat transfer plate--; “second heat transfer plate” is construed as –the heat transfer plate--; and “third heat transfer plate” is construed as –the second adjacent heat transfer plate--; and the first/second adjacent heat transfer plate also include the element of the heat transfer plate as set forth in claim 2. Further, since the claim 1 has specified that the first and the second adjacent heat transfer plates are respectively abut to the first side and second side of the plate, the alternate limitation (that specifies the first side of 2nd plate abuts first side of 1st plate; the second side of 2nd plate abuts second side of 3rd plate), starting from 4th paragraph on page 10 to the end of claim 15, is construed as redundant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US PGPub No. 2016/0040943) in view of Hideshima (JP 2000-320986 A).
Regarding claim 1, Han discloses a heat transfer plate (plate 50, the third plate from the top in Fig. 1) having opposing first (top side of the plate as shown in Fig. 1) and second sides (bottom side of the plate), an outer edge (periphery of skirt 61) and a central extension plane (the plane extending over a bottom side of surface 55) and including an edge portion (the line between corrugation 53 and bottom side of surface 55) comprising corrugations (53) extending between first (the plane over a bottom side of surface 56) and second planes (the plane over a top side of the surface 55) which are parallel to the central extension plane (all the planes are parallel), the central extension plane (the plane of the bottom side of surface 55) being arranged between the first and second planes (the surface 55 is higher so that its bottom side is between its top side and bottom side of surface 56, see paragraph h 0036), the corrugations (53) being arranged, at the first side (top side) of the heat transfer plate, to abut a first adjacent heat transfer plate (30), and at the second side (bottom side) of the heat transfer plate, to abut a second adjacent heat transfer plate (70), when the heat transfer plate is arranged in a plate heat exchanger (the assembly of Fig. 1), wherein longitudinal and transverse centre axes (see annotated figure below) of the heat transfer plate, which extend parallel to the central extension plane (bottom side of surface 55) and perpendicular to each other, define a first, a second, a third and a fourth plate area (see regions “1” to “4” in annotated figure below), wherein the first and second plate areas are arranged on the same side of the transverse centre axis and the first and the third plate areas are arranged on the same side of the longitudinal centre axis (see annotated figure below), wherein the first, third and fourth plate areas comprise a first, third and fourth guiding section (corners regions of “1” to “4” having elements 11, 20, see the figure below), respectively, the first guiding section each comprises, as seen from the first side (top side) of the heat transfer plate, a male projection (see annotated figure below) projecting beyond the first plane (the projection extends beyond the bottom side of surface 56) and arranged to engage with the first adjacent heat transfer plate for alignment of the heat transfer plate and the first adjacent heat transfer plate (see the respective projection in the plate 30), and, as seen from the second side (bottom side) of the heat transfer plate, a female recess (“60”, see annotated figure below) arranged to engage with the second adjacent heat transfer plate for alignment of the heat transfer plate and the second adjacent heat transfer plate (see the respective recess 60 in the plate 70).

    PNG
    media_image1.png
    551
    881
    media_image1.png
    Greyscale

Han fails to disclose fourth guiding section comprises, as seen from the first side of the heat transfer plate, a male projection projecting beyond the first plane and arranged to engage with the first adjacent heat transfer plate for alignment of the heat transfer plate and the first adjacent heat transfer plate, and, as seen from the second side of the heat transfer plate, a female recess arranged to engage with the second adjacent heat transfer plate for alignment of the heat transfer plate and the second adjacent heat transfer plate (note that the region 4 in the annotated figure above has depressions as seen from the top of the plate; and projections as seen from the bottom of the plate, same as region 2); and
the third guiding section comprises, as seen from the second side of the heat transfer plate, a male projection projecting beyond the second plane and arranged to engage with the second adjacent heat transfer plate for alignment of the heat transfer plate and the second adjacent heat transfer plate, and, as seen from the first side of the heat transfer plate, a female recess arranged to engage with the first adjacent heat transfer plate for alignment of the heat transfer plate and the first adjacent heat transfer plate (note that the region 3 in the annotated figure above has depressions as seen from the bottom of the plate; and projection as seen from the top of the plate, same as region 1).
It is note that the disclosure of Han has one fluid flows between opening 57 in region 1 and another opening in region 3; and another fluid flows between opening 58 in region 2 and another opening in region 4. This is because corners of regions 1 and 3 (both “male projections” and “female recess” are projection from top side); and regions 2 and 4 (both “male projections” and “female recess” are depression from top side) have the same shape so that only the one fluid may pass through the openings in regions 1 and 3; and the openings in regions 2 and 4 to supply and receive the fluid flowing in the heat exchanger. Hideshima discloses each fluid may be diagonally flow across the heat exchanger and between the diagonal openings (see Fig. 1). Thus, in view of the teachings of Hideshima, the modification of Han may have the structure in the corners of regions 3 and 4 switched in each plate in the entire heat exchanger assembly, so that the corners of regions 1, 4; and 2, 3 have the same shape to enable the diagonal flow for each fluid.
As a result, the fourth guiding section includes the same element as in the first guiding section as claimed. Also, the corner of region 3 in the annotated figure above now has the corner of region 4. Thus, Han in view of Hideshima also discloses the third guiding section comprises, as seen from the second side (bottom side) of the heat transfer plate, a male projection (the curved shaped projection outside the opening, see annotated figure above) projecting beyond the second plane (the projection extends beyond the top side of the surface 55) and arranged to engage with the second adjacent heat transfer plate for alignment of the heat transfer plate and the second adjacent heat transfer plate (see the respective projection in the plate 70), and, as seen from the first side (top side) of the heat transfer plate, a female recess (“60”, see annotated figure above) arranged to engage with the first adjacent heat transfer plate for alignment of the heat transfer plate and the first adjacent heat transfer plate (see the respective recess 60 in the plate 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the elements as set forth in clam 1 for both third and fourth guiding sections in Han as taught by Hideshima in order to allow the heat exchanging fluids to flow across the entire heat exchanging area and prevent shortcut flow between the openings (i.e. to eliminate the shortest path between opening 57 in region 1 and the opening in region 3).
Regarding claim 2, Han as modified further discloses wherein the second plate area comprises a second guiding section comprising, as seen from the second side of the heat transfer plate, a male projection projecting beyond the second plane and arranged to engage with the second adjacent heat transfer plate for alignment of the heat transfer plate and the second adjacent heat transfer plate, and, as seen from the first side of the heat transfer plate, a female recess arranged to engage with the first adjacent heat transfer plate for alignment of the heat transfer plate and the first adjacent heat transfer plate (see the comments for the third guiding section above, the corners in regions 2 and 3 have the same shape and elements in modified Han).
Regarding claim 5, Han as modified further discloses wherein the first and fourth guiding sections each comprise a first plane portion (the plane of skirt 61 at respective corners of regions 1 and 4) extending between the outer edge (periphery of skirt 61) of the heat transfer plate and the male projection (between the periphery and the “male projections”, see annotated figure above) and parallel to the central extension plane (the plane of the of skirt 61 is parallel to the bottom side of surface 55), and the second and third guiding sections each comprise a second plane portion (the plane of skirt 61 at respective corners of regions 2 and 3) extending between the outer edge (periphery of skirt 61) of the heat transfer plate and the male projection (between the periphery and the “male projections”, see annotated figure above) and parallel to the central extension plane (the plane of the of skirt 61 is parallel to the bottom side of surface 55).
Regarding claim 6, Han as modified further discloses wherein the first and fourth guiding sections each comprise a second plane portion (the plane of skirt 61 at recesses 60 of regions 1 and 4) extending between the outer edge (periphery of skirt 61) of the heat transfer plate and the female recess (recesses 60) and parallel to the central extension plane (the plane of the of skirt 61 is parallel to the bottom side of surface 55), and the second and third guiding sections each comprise a first plane portion (the plane of skirt 61 at recesses 60 of regions 2 and 3) extending between the outer edge (periphery of skirt 61) of the heat transfer plate and the female recess (recesses 60) and parallel to the central extension plane (the plane of the of skirt 61 is parallel to the bottom side of surface 55).
Regarding claim 9, Han as modified further discloses wherein the first, second, third and fourth guiding sections are arranged at a respective one of four corners of the heat transfer plate (see the male projection are at respective four corners in regions 1-4 in the figure above).
Regarding claim 11, Han as modified further discloses wherein a depth of the female recesses of the third and fourth guiding sections is >= a height of the male projections of the first and second guiding sections, and a depth of the female recesses of the first and second guiding sections is >= a height of the male projections of the third and fourth guiding sections (the depth and height the female recesses and the male projections are equal to maintain a space for one fluid and to block passage of a different fluid flowing in the heat exchanger).
Regarding claim 12, Han as modified further discloses wherein at least one of the male projections of the first and second guiding sections and at least one of the female recesses of the third and fourth guiding sections have an at least partly uniform cross section parallel to the central extension plane, and at least one of the female recesses of the first and second guiding sections and at least one of the male projections of the third and fourth guiding sections have an at least partly uniform cross section parallel to the central extension plane (the “male projection” and “female recess” in regions 1-4 in the figure above has respective cross-sections parallel to the plane of the bottom side of surface 55. “an at least partly uniform cross section” is interpreted as corresponding to the shape of the projection or recess. The cross-sections are in a form of an opening corresponding to the shape of the projection or recess in the regions 1-4).
Regarding claim 13, Han as modified further discloses wherein at least one of the male projections of the first and second guiding sections and at least one of the female recesses of the third and fourth guiding sections (6/1, 66) have a cross section parallel to the central extension plane comprising two perpendicular portions each (all of the projections have a cross-section with two perpendicular portions at the ends, see the annotated figure above; and all of the recesses have a cross-section having a right triangular shape with two perpendicular portions).
Regarding claim 14, Han as modified further discloses wherein at least one of the female recesses of the first and second guiding sections and at least one of the male projections of the third and fourth guiding sections have a cross section parallel to the central extension plane comprising two perpendicular portions each (see the claim rejection of claim 13 above).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US PGPub No. 2016/0040943) in view of Hideshima (JP 2000-320986 A) as applied to claim 1 above, and further in view of Jensen (US Patent No. 6,073,687).
Regarding claim 8, Han as modified fails to disclose wherein, as seen from the first side of the heat transfer plate, two reinforcement recesses, in relation to the first plane portions, are arranged on opposite sides of each of the first plane portions and two reinforcement projections, in relation to the second plane portions, are arranged on opposite sides of each of the second plane portions.
Jensen discloses, as seen from the first side of the heat transfer plate (Fig. 1 and 3), two reinforcement recesses (elevations 10 and depressions 11), in relation to the first plane portions (reinforcement band 9), are arranged on opposite sides of each of the first plane portions (elevations 10 and depressions 11 are provided in respectively provided on opposite surface of the band 9).
When Jensen is applied to Han, the skirt 61 around the heat exchanger can be modified to include elevations 10, depressions 11 and a band 9, thus the resultant structure respectively includes two reinforcement recesses (elevations 10 and depressions 11) adjacent the “male projections” and “female recess”, and are arranged on opposite side of the respective first and second plane portions (i.e., band 9 of at adjacent the “male projections” and “female recess”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein, as seen from the first side of the heat transfer plate, two reinforcement recesses, in relation to the first plane portions, are arranged on opposite sides of each of the first plane portions and two reinforcement projections, in relation to the second plane portions, are arranged on opposite sides of each of the second plane portions in Han as taught by Jensen in order to increase the strength around the edge of the heat exchanger (col. 2, lines 65-67 of Jensen).
Allowable Subject Matter
Claims 3-4, 7, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 3 and 4, Han fails to disclose distances for each of the male projections and female recesses with respected to their respective longitudinal axis and transverse axis. Thus, Han fails to disclose the required difference of the longitudinal and transverse distance of male projections and female recesses as set forth in claims 3 and 4.
Further, the plane of the skirt 61 in Han offsets the surface 55 and 56 in a vertical direction of the plate stack (see Fig. 3), thus Han fails to disclose wherein the first and second plane portions extend in the first and the second plane in claim 7.
Regarding claim 10, since the male projections are all provided at corners where the short and long sides met; and the recesses are all positioned on the short sides, thus Han fails to disclose the female recess and the male projection are arranged on opposite sides of an imaginary straight line extending with an angle of 45 degrees in relation to one of the long sides and one of the short sides of the heat transfer plate required in claim 10.
Regarding claim 15, as construed in the 112(b) section above, Han discloses that the plates rotate 180 degrees in every plate pair (plates 21 and 30 as a first pair, plates 50 and 70 are second pair and are rotated 180 degrees relative to the first pair, see Fig. 1). Thus, the second adjacent plate 70 in Han is in the same orientation and does not rotate 180 degrees relative to the plate 50.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763